El Juez Asociado Señor SNYder
emitió la opinión del tribunal.
La Ley núm. 20 de diciembre 3, 1942 (1) proveía un au-mento en los tipos de la contribución sobre ingresos, espe-cialmente en cuanto a la contribución adicional (Secciones 3, 4, que enmendaron las secciones 12, 13 de la Ley de Contri-buciones Sobre Ingresos) y disponía que (sección 11) “ten-drá efecto a contar del día 1 de julio de 1942 . . .
J. Adalberto Eoig, Antonio A. Eoig y Eulogia de Eoig prepararon sus planillas para 1942 a base de un año natural. Primeramente dividieron sus ingresos entre dos; en-tonces asignaron la mitad como ingreso devengado desde enero 1 a junio 30; finalmente, calcularon la contribución para dicho semestre a los tipos provistos en las secciones 12 y 13 que regían antes de la aprobación de la Ley núm. 20. (2) De igual manera, los contribuyentes asignaron la otra mitad de sus ingresos al segundo semestre del año 1942, pero cal-cularon la contribución para el segundo semestre a base de los nuevos tipos fijados en la Ley núm. 20.
Una vez hechas las deducciones y los créditos permiti-dos por la ley, los Eoig informaron que sus ingresos netos para 1942 sujetos a contribución ascendían a $156,779.32, $154,310.45 y $41,521.28, respectivamente. Calculando su con-tribución en la forma aquí indicada, pagaron como contri-bución sobre ingresos para 1942 las sumas de $73,569.08, $73,406.13 y $8,344.05. Más tarde, el Tesorero les notificó deficiencias ascendentes a $18,246.98, $18,155.53 y $5,845.90.
*447La base de estas deficiencias es la contención del Teso-. rero de que los contribuyentes debieron baber calculado sus contribuciones (a) tomando el ingreso para todo el año; (fe) calculando la contribución al tipo anterior, y también al tipo nuevo; (c) dividiendo cada una de estas cantidades por dos; y (d) sumando las dos cifras obtenidas con esta operación. El Tribunal de Contribuciones sostuvo la actuación del Te-sorero. Expedimos el auto de certiorari para revisar las decisiones del Tribunal de Contribuciones. (3)
 En los comienzos del caso, encontramos un punto fatal en la posición del contribuyente. Nada bay en la Ley de Contribuciones Sobre Ingresos o en .sus enmiendas que le permita dividir arbitrariamente su ingreso anual en dos mitades iguales y reportar una mitad como devengada durante el primer semestre y la otra mitad durante el segundo semestre. Por el contrario, nuestra Ley, igual que la Ley Federal, está predicada en 'un período aznual para devengar el ingreso. Secciones 3(a), 14(fe), Ley de Contribuciones Sobre Ingresos. (4) Con excepciones que no vienen al caso *448aquí, tanto las disposiciones específicas como la filosofía de la Ley de Contribuciones Sobre Ingresos prueban con clari-dad que el caudal de ingresos es separado y medido para fines contributivos entre dos fechas que cubren un año com-pleto, ya sea éste natural o económico (Heiner v. Mellon, 304 U. S. 271, 275; 2 Mertens, Lew of Federal Income Taxation, sección 1206, págs. 137-8; sección 13.01, págs. 360-63; sec-ción 13.07, pág. 370).
La médula del argumento del contribuyente es que la Le-gislatura, al meramente disponer que la Ley núm. 20 fuera retroactiva a julio 1, 1942, quiso decir que se permitiera a un contribuyente de año natural que calculara su contribu-ción para 1942 en dos mitades, empleando un período de con-tabilidad — un semestre- — que anteriormente era desconocido para la Ley de Contribuciones Sobre Ingresos. En verdad, esto sería una desviación drástica del período anual que siempre ha sido contemplado por la ley. Y el resultado final en casi todos, si no todos, los casos, particularmente en lo referente a contribución adicional, sería reducir la contribu-ción para 1942, no obstante las disposiciones de la Ley núm. 20 expresamente aumentando- tales tipos para dicho año con-tributivo.(5)
Creemos que la Legislatura no tuvo la intención de rea-lizar tan brutum fulmen. Tampoco este resultado es exigido inexorablemente, como alega Roig, por la disposición de la sección 11 de que la Ley núm. 20 entrará en vigor en julio 1 de 1942. La sección 11 debe leerse conjuntamente y a la luz de otras secciones de la Ley de Contribuciones Sobre Ingresos con el fin de determinar su verdadero significado y propósito. (Artículo 18, Código Civil, ed. 1930; Puerto Rico *449Ilustrado Inc. v. Buscaglia, 64 D.P.R. 914, 940; Ex Parte The Public National Bank of New York, 278 U. S. 101, 104; United States v. Katz, 271 U. S. 354, 357). Así interpretada, nada encontramos en la sección 11 que elimine de la Ley de Contribuciones Sobre Ingresos las secciones 3(a), 14(6) y las otras secciones que disponen una contabilidad anual. Más bien, si se lee la sección 11 junto al resto de la ley, encon-tramos razonable la interpretación del Tesorero, ya que dicha-interpretación las armoniza, dándole efecto tanto • a la sec-ción 11 como a las otras secciones en cuestión.
Como ya se ha indicado, bajo el método del Tesorero el ingreso para 1942 se toma en su totalidad; se liquida la con-tribución, tanto bajo los tipos viejos como bajo los nuevos; cada una de estas cifras se divide por dos; y la suma de estas dos cantidades representa la contribución para el año —la mitad al tipo viejo, y la otra mitad al nuevo. Por otro lado, el método del contribuyente para hacer el cálculo, ba-sado en el empleo de una fracción de un año con el fin de determinar el tipo en cuanto a la contribución adicional que le es aplicable al contribuyente, burlaría las secciones 3(a) y 14(6), que siempre han estado en nuestra Ley.
Para apoyar su posición, el contribuyente cita casos al efecto de que cuando dos secciones de una ley están en con-flicto, deberá prevalecer la última — aquí, la sección 11 frente a la sección 1 de la Ley núm. 20. (6) Pero toda vez que no encontramos que estas secciones estén en irreconciliable con-flicto, estos casos son inaplicables.
La sección 10(a) de la ley expresamente dispone el mismo resultado a que hemos llegado cuando el contribuyente, que informa su ingreso a base de año- económico, se confronta con dos leyes contributivas que disponen tipos di*450furentes para períodos del mismo año económico. (7) Nues-tra ley no contiene tal disposición para un contribuyente que paga por año natural. Por tanto, Roig alega que el no haber la Legislatura dispuesto expresamente por ley que los contribuyentes de año natural serían tratados de igual ma-nera, impide que se llegue a ese resultado aquí.
Si la Legislatura hubiera incluido a los contribuyentes de año natural en la sección 10(o), este pleito no hubiera sur-gido. Pero nuestra ley se copió sustancialmente de la Ley Federal. Y nunca ha sido necesario incluir en las leyes fe-derales tal disposición para los contribuyentes de año natural en vista del hecho de que el Congreso de ordinario aprueba las leyes de Contribuciones Sobre Ingresos con ca-rácter retroactivo a enero 1. (2 Mertens, supra, sección 13.23, pág. ,391, y su Suplemento para 1945, pág. 144 <et s&q.; 4 Paul & Mertens, Law of Federal Income Taxation, sec. 40.30, pág. 621). Por tanto, bajo, las Leyes Federales nunca podría haber un pleito como el presente.(8)
Cuando nuestra legislatura cambió la norma Federal aprobando una ley retroactiva a una fecha distinta a enero 1, pudo haberse evitado este pleito ampliando la sección 10 *451(a) para que incluyera los contribuyentes de años naturales. Sin embargo, por los motivos ya indicados, somos de opi-nión que el método del Tesorero para calcular la contribu-ción aquí envuelta fué el correcto. Si bien pudo ser de al-guna ayuda el que la Legislatura, en un .exceso de precau-ción, lo hubiera expresamente así dispuesto, no estamos con-vencidos de que al no hacerlo la Legislatura quiso abandonar ci principio de una planilla anual y permitir dos planillas fraccionadas para 1942. (9)

La decisión del Tribunal de Contribuciones será confir-mada.


 Leyes de P. R., Sesión Extraordinaria, 1942, pág. 97.


Ley núm. 159, Leyes de P. R., 1941 ((1) pág. 973); Ley núm. 23, Leyes de P. R., 1941, Sesión Extraordinaria (pág. 73).


Toda vez que estos tres casos envuelven la misma cuestión, nos referi-remos en adelante a los contribuyentes en singular.


La sección 3(a) dice en parte como sigue:
"El término 'año contributivo' significará el año natural o el año econó-mico quo termina dentro de cada año natural sobre cuya base será computado el ingreso neto, de acuerdo con las secciones 14 ó 30. El término 'año econó-mico' significará un período de contabilidad de doce (12) meses que termine el último día de cualquier mes que no sea diciembre. ... El primer año con-tributivo, a los efectos de esta Ley, será el año natural de 1942, ...”
La sección 14(b) dice en parte como sigue:
‘‘El ingreso neto será computado sobre la base del período anual de con-tabilidad del contribuyente (año económico o año natural, según sea el caso) de acuerdo con el sistema de contabilidad usado regularmente por el contribu-yente en sus libros; ... Si el período anual de contabilidad del contribuyente es otro que el de ano económico, según se define en la sección 3, o si el con-tribuyente no siguiera un período anual de contabilidad o no llevare libros, el ingreso neto será computado a base del año natural.”
Las secciones 12 y 13 son al mismo efecto. Al disponer los tipos de con-tribución, siempre los han impuesto ‘‘por cada año contributivo”. Y la sec-ción 16 permite como deducciones los gastos pagados o incurridos ‘‘durante el año contributivo”.


Es obvio por qué el método empleado por Roig al calcular su contribu-ción para 1942 resultarla en una rebaja más bien que. en un aumento en la contribución: aún a lo-s tipos mayores provistos en la Ley núm. 20, el tipo para la contribución adicional sobre la mitad de $50,000 e3 menos que el tipo para la contribución adicional sobre $50,000 a los tipos viejos. Nadie puede emplear el sistema de hacer dos planillas semestrales para el ingreso anual con el fin de caer en un tipo más bajo de contribución adicional.


La sección 1 es la sección 3(a) de la Ley de Contribuciones Sobre Ingre-sos; fuó enmendada por la Ley núm. 20 con fines de gramática y de fecha.


La seeeión 10(a) dice como sigue:
“Si el contribuyente rinde declaración por un período que empieza en un año natural (el cual se denominará en adelante en esta subdivisión 'primer año natural’) y que termina en el próximo año natural (el cual se denominará en adelanto en esta subdivisión 'segundo año natural’) y la ley aplicable al segundo año natural es distinta de la aplicable al primer año natural, entonces su contribución a virtud de este título por el período que termina durante los segundos años naturales será la suma de: (1) la misma proporción que una contribución por el periodo completo, determinada de acuerdo con la ley apli-cable al primer año natural y el tipo que corresponda a tal año, que la porción de dicho período que caiga dentro del primer año natural es el período com-pleto; y (2) la misma proporción que una contribución por el período completo, determinada de acuerdo con, la ley aplicable al segundo año natural y a los tipos contributivos de dicho año, que la porción de dicho período que caiga dentro del segundo año natural es del período completo.’’


Iron Mountain Oil Co. v. Alexander, 37 F.2d 231, (C.C.A. 10, 1930) sen-cillamente resuelve que el equivalente Federal de la sección 10(a) es válido; en él no hay lenguaje o insinuación alguna al efecto de que en ausencia de la sección 10(a) no pueda conseguirse el mismo resultado.


 indicamos de paso que aun si el método usado por el contribuyente, fuera permitido, estaría obligado a informar el cálculo exacto de su ingreso tal cual fué éste devengado en cada uno de los dos semestres; en verdad no puede el contribuyente, como lo ha hecho aquí, dividir sencillamente el ingreso de todo el año en dos mitades.